Exhibit 10.1
OSI PHARMACEUTICALS, INC.
CONSULTING AND CONFIDENTIAL DISCLOSURE AGREEMENT
          This Consulting and Confidential Disclosure Agreement (“Agreement”) is
effective as of October 1, 2009 (“Effective Date”) by and between OSI
Pharmaceuticals, Inc., a Delaware corporation (together with its affiliates and
subsidiaries, “OSI”), having executive offices at 41 Pinelawn Road, Melville,
New York 11747, and H.M. (Bob) Pinedo, M.D., Ph.D., an individual
(“Consultant”), having an address at Gladiolenweg 6, Willemstad, Curacao,
Netherlands Antilles.
1. Nature of Consulting Services. The field of consultation will be clinical
development of oncology products (“Field”). The consulting services provided by
Consultant under this Agreement (“Services”) will include the following
activities: (i) advising and informing OSI of developments within the Field;
(ii) assisting OSI in solving research, development and other problems within
the Field; (iii) making suggestions and recommendations to OSI for new drug
products and for improvements of existing drug products related to the Field;
and (iv) attending scientific advisory board meetings as requested.
2. Delivery of Consulting Services.
     (a) In providing the Services, Consultant will provide at Consultant’s
expense all equipment, tools, supplies and materials.
     (b) Consultant will carry out the Services to the best of Consultant’s
ability in a professional manner consistent with industry standards, in
accordance with the standard of care customarily observed with regard to such
services in Consultant’s profession and using the Consultant’s expertise and
creative talents. Consultant will perform Services in a timely manner and at
mutually agreeable locations, times and places. Consultant will perform the
Services in compliance with all applicable laws, rules and regulations.
3. Compensation and Reimbursement.
     (a) OSI will pay Consultant a fee at the rate of five hundred dollars
(US$500) per hour or four thousand dollars (US$4,000) per day (minimum of eight
hours) in consideration for the Services. Consultant shall invoice OSI for
Services on a monthly basis. Payment shall be due within thirty (30) days of
OSI’s receipt of an invoice for such payment.
     (b) Consultant may bill OSI for reasonable travel time when such travel is
requested by OSI at a rate of the lesser of two hundred dollars (US$200) per
hour or two thousand (US$2,000) per day. OSI will reimburse Consultant for
reasonable out-of-pocket expenses incurred while Consultant is traveling at
OSI’s request. Unless otherwise approved by OSI, Consultant must use
OSI-designated travel services to make all OSI requested travel arrangements. In
addition, Consultant must obtain OSI’s prior written consent for such expenses
that will exceed two thousand dollars (US$2,000) in the aggregate. Consultant
must submit copies of appropriate receipts for any such expenses.
4. Confidentiality.
     (a) “Confidential Information” means confidential or proprietary
information of OSI either disclosed orally, graphically, in writing, or in
electronic or other form to or otherwise learned by Consultant under this
Agreement or that should reasonably be known to be confidential or proprietary
to OSI, including but not limited to information relating to OSI’s: research,
development, preclinical and clinical programs, data and results; pharmaceutical
or biologic candidates and products; inventions, works of authorship, trade
secrets, processes, conceptions, formulas, patents, patent applications and
licenses; IP Rights (as defined in Section 5); business, product, marketing,
sales, scientific and technical strategies, programs and results, including
costs and prices; suppliers, manufacturers, customers, market data,

 



--------------------------------------------------------------------------------



 



personnel, and consultants; and other confidential matters related to OSI.
     (b) Subject to Section 4(c), until ten (10) years after the expiration or
termination of this Agreement, Consultant:
          (i) shall not use Confidential Information for its own benefit or the
benefit of any third party except solely for the purpose of performing Services;
          (ii) shall hold Confidential Information in strictest confidence and
shall not disclose Confidential Information to others, except to its employees
or agents who require Confidential Information solely for the purpose of
performing Services and who are subject to binding obligations of
confidentiality and restricted use at least as protective as those of this
Agreement;
          (iii) shall protect the confidentiality of Confidential Information
using at least the same level of efforts and measures used to protect its own
confidential information, and at least commercially reasonable efforts and
measures, including without limitation limiting access to Confidential
Information commensurate with performance of the Services and keeping adequate
records of those with access to Confidential Information and of all uses or
dispositions of Confidential Information; and
          (iv) shall notify OSI as promptly as practicable of any unauthorized
use or disclosure of Confidential Information.
     (c) Consultant’s obligations under Section 4(b) shall not apply to any
Confidential Information that:
          (i) Consultant knew prior to learning it under this Agreement, as
demonstrated by written records predating the date it was learned under this
Agreement (unless learned from OSI or a third party under a binder of
confidentiality);
          (ii) is now, or becomes in the future, publicly available other than
by an act or omission of Consultant; or
          (iii) a third party discloses to Consultant as a matter of right,
without any restriction on disclosure, and without any breach of any direct or
indirect obligation of confidentiality to OSI, as shown by Consultant’s written
records contemporaneous with such third party disclosure.
     (d) Notwithstanding other provisions of this Agreement, Consultant may
disclose Confidential Information to the extent and to the persons or entities
required under applicable governmental law, rule, regulation or order, provided
that Consultant (i) first gives prompt notice of such disclosure requirement to
OSI so as to enable OSI to seek any limitations on or exemptions from such
disclosure requirement and (ii) reasonably cooperates at OSI’s request in any
such efforts by OSI.
     (e) Upon the earlier of the completion of the Services or OSI’s request for
any reason at any time, Consultant will (i) immediately cease all use of
Confidential Information and notify OSI and (ii) promptly, at OSI’s instruction,
either return to OSI or destroy all Confidential Information, including any
copies, extracts, summaries, or derivative works thereof, and certify in writing
to OSI the completion of such return and/or destruction.
     (f) OSI retains all right, title and interest in and to Confidential
Information. This Agreement gives Consultant no right or license to any
Confidential Information or any intellectual property or other rights owned by
or licensed to OSI, by implication or otherwise, except the right to use
Confidential Information solely for performance of Services. OSI may freely
transfer, disclose and/or use Confidential Information for its or others’
purposes.
     (g) Consultant acknowledges that any actual or threatened breach of this
Section 4 will cause OSI immediate and irreparable harm that cannot be
adequately compensated by monetary damages, and Consultant therefore agrees that
OSI shall have the right to secure equitable and injunctive relief under

2



--------------------------------------------------------------------------------



 



this Agreement in addition to any other remedies that may be legally available.
5. Intellectual Property. Consultant hereby assigns to OSI all of Consultant’s
right, title and interest in and to any intellectual property rights arising
from inventions, software programs, databases or other discoveries made,
conceived, reduced to practice, authored or otherwise developed solely or
jointly by Consultant in whole or in part through use of Confidential
Information or in the course of performing Services (“IP Rights”). Consultant
hereby grants OSI an irrevocable power of attorney to execute on Consultant’s
behalf patent and copyright applications or other such documents required to
protect, enforce or perfect OSI’s right, title and interest in and to such IP
Rights.
6. Publication. Consultant agrees that, during the term of this Agreement and
for a period of ten (10) years from termination of this Agreement, if for any
reason Consultant wishes to present or publish scientific articles or papers
concerning Consultant’s own research work in the Field, the content of which is
based on Confidential Information first received from OSI, Consultant shall
submit such proposed presentations, articles and papers to OSI for its review
and possible action to protect OSI’s patent rights at least ninety (90) days
prior to Consultant’s proposed publication or disclosure date. OSI will promptly
review Consultant’s proposed presentations or publications. If OSI can do so
without compromising its present or potential patent rights, OSI shall waive all
or a portion of such 90-day period. OSI further agrees to review portions of
proposed presentations and publications as Consultant makes such portions
available, and to conduct its review of such portions in a manner comparable to
its review of complete proposed presentations and publications.
7. Representation and Warranties. Consultant represents and warrants to OSI
that:
     (a) Consultant has the full right, power and authority to enter into this
Agreement and perform its obligations hereunder without the consent of any third
party and without breach of any agreements with or obligations to any third
party;
     (b) to Consultant’s knowledge, OSI may freely use, practice, reproduce,
distribute, make and sell all IP Rights and any other advice, data, information,
inventions, works of authorship or know-how that Consultant conveys or provides
hereunder, without restriction and without infringing or misappropriating any
third party (e.g., a university or corporation) intellectual property or other
rights;
     (c) Consultant will not grant, transfer, assign or convey, directly or
indirectly, any right, title or interest in or to any IP Rights to any third
party;
     (d) Consultant has not entered and will not enter into any agreement with
or obligation to a third party (e.g., a university or corporation) inconsistent,
incompatible, or conflicting with its obligations under this Agreement; and
     (e) Consultant will inform OSI immediately of any contracts or subject
matter with which Consultant or members of Consultant’s family are engaged in
that may in any way raise a conflict of interest between Consultant and OSI.
8. Indemnification. Each party will defend, indemnify and hold harmless the
other party, its officers, directors, employees and agents from and against any
and all losses, liabilities, damages, expenses and costs (including reasonable
attorney’s fees) (“Losses”) directly caused by or resulting from a material
breach of this Agreement by such party, except to the extent such Loss was
caused by the gross negligence or willful misconduct of the party (including its
officers, directors, employees and agents) seeking indemnification. Each party
will notify the other party promptly upon learning of a claim, demand, suit, or
proceeding that might give rise to a Loss, and the potentially indemnifying
party may control defense and settlement thereof provided it does so diligently,
in good faith and using reasonably experienced counsel with expertise in the
relevant field. The potentially indemnified party will reasonably cooperate in
such defense and/or settlement at the potentially indemnifying party’s request
and expense and may participate at its own expense using its own counsel.
9. Waiver and Release. Except with respect to compensation set forth in
Section 3, Consultant hereby waives, fully releases and forever discharges OSI
and its agents, employees, successors and

3



--------------------------------------------------------------------------------



 



assigns from and against any and all demands, claims, actions, causes of action,
rights, suits, covenants, contracts and agreements of any kind, known or
unknown, absolute or contingent, determined or speculative, both in law and in
equity, brought or made by or on behalf of Consultant, arising out of
Consultant’s services under and pursuant to the Agreement.
10. Term and Termination.
     (a) The initial term of this Agreement shall commence on the Effective Date
and expire six (6) months from the Effective Date unless earlier terminated
under this Section 10.
     (b) Either party may terminate this Agreement for a material breach by the
other party upon thirty (30) days’ written notice specifying the breach unless
such breach is cured within such 30-day period.
     (c) OSI may terminate this Agreement (i) upon thirty (30) days’ written
notice on the basis of business, financial or regulatory conditions pertaining
to OSI or its product(s) or program(s) that are the subject of the Services.
     (d) Either party may terminate this Agreement at will upon sixty (60) days’
written notice.
     (e) Expiration or termination of this Agreement shall not affect accrued
rights or obligations of the parties. Sections 4, 5, 6, 7(c), 7(d), 8, 9, 10(e),
10(f) and 11 shall survive termination or expiration of this Agreement.
     (f) If Consultant and OSI continue or re-establish consulting after
expiration of this Agreement without a subsequent written consulting agreement,
the terms and conditions of this Agreement shall be construed by course of
conduct to have been renewed or reinstated for an additional period equal to the
length of such further consulting.
11. General.
     (a) This Agreement shall be interpreted and enforced in accordance with the
laws of the State of New York, regardless of any choice of law principles. The
parties will submit any dispute or claim arising under this Agreement to the
exclusive jurisdiction of the U.S. federal or New York state courts within the
New York counties of New York or Nassau, and the parties hereby submit to, and
waive any objection to, personal jurisdiction and venue in such courts for such
purpose.
     (b) Any purported assignment or delegation by Consultant of this Agreement
in whole or in part without the prior written consent of OSI shall be void. OSI
has the unconditional right to assign this Agreement if there is no resulting
material change in the scope of the Services. This Agreement shall be binding
upon the parties, their successors and their permitted assigns.
     (c) All notices under this Agreement shall be in writing and shall be
deemed given upon personal delivery, delivery by internationally- or
nationally-recognized bonded courier service, or seven (7) days after sending by
certified or registered mail, postage prepaid and return receipt requested, to
the following addresses of the respective parties or such other address as given
by notice under this Section 11(c):

     
OSI:
  OSI Pharmaceuticals, Inc.
 
  At the address set forth at the beginning of this Agreement
 
  Attention: General Counsel
 
   
Consultant:
  Bob Pinedo, MD, PhD
 
  At the address set forth at the beginning of this Agreement

     (d) Consultant agrees to abide by the terms of OSI’s insider trading
policy, Statement of Company Policy on Securities Trades By Company Personnel,
Directors and Consultants (March 2008).

4



--------------------------------------------------------------------------------



 



     (e) During the term of this Agreement, Consultant will not (i) improperly
use or disclose any proprietary information or trade secrets of any former or
concurrent employer or other person or entity and (ii) bring onto the premises
of OSI any unpublished document or proprietary information belonging to any such
employer, person or entity unless consented to in writing by such employer,
person or entity.
     (f) Consultant recognizes that OSI has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on OSI’s part to maintain the confidentiality of such information and
to use it only for certain limited purposes. Consultant agrees to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation or to use it except as necessary
in carrying out Consultant’s work for OSI consistent with the OSI’s agreement
with such third party.
     (g) This Agreement sets forth the complete, final and exclusive agreement
between the parties and supersedes and terminates all prior agreements and
understandings between the parties. No amendment to, or waiver of right under,
this Agreement is effective unless in writing signed by authorized
representatives of the parties. No waiver by a party of any breach of this
Agreement shall be a waiver of any preceding or succeeding breach. No waiver by
a party of any right under this Agreement shall be construed as a waiver of any
other right. If any provision of this Agreement is judicially or
administratively determined to be unenforceable, the provision will be reformed
to most nearly approximate the parties’ original intent, but otherwise this
Agreement will continue in full force and effect.
     (h) Consultant’s relationship with OSI will be that of an independent
contractor, and nothing in this Agreement shall be construed to create a
partnership, joint venture, or employer-employee relationship. Consultant is not
the agent of OSI and is not authorized to make any representation, contract, or
commitment on behalf of OSI. Consultant will be solely responsible for all tax
returns and payments required to be filed with or made to any federal, state or
local tax authority with respect to Consultant’s performance of services and
receipt of fees under this Agreement. If Consultant is a natural person,
(i) Consultant will not be entitled to any of the benefits that OSI may make
available to OSI employees, such as group insurance, profit-sharing or
retirement benefits, and (ii) Consultant shall be solely responsible for
reporting and withholding of payroll taxes. Consultant accepts exclusive
liability for complying with all applicable laws governing self-employed
individuals, including obligations such as payment of taxes and other
contributions based on fees paid to Consultant, its agents or employees under
this Agreement, and will defend, indemnify and hold harmless OSI from and
against any and all such taxes or contributions, including penalties and
interest.
     (i) This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

5



--------------------------------------------------------------------------------



 



     The parties hereto have entered into this Agreement as of the Effective
Date by their duly authorized representatives.

                      CONSULTANT       OSI PHARMACEUTICALS, INC.    
 
                    /s/ H. M. Pinedo       By:   /s/ Colin Goddard              
       
H.M. (Bob) Pinedo, M.D., Ph.D.
          Name:   Colin Goddard    
 
          Title:   CEO    

6